Citation Nr: 0710130	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from January 1998 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

During a December 2002 VA examination and in the substantive 
appeal, the veteran claimed that she is unable to work due to 
back pain.  In a statement received in September 2003, she 
claimed that her service connected back disability caused or 
aggravated her diabetes.  Claims of entitlement to a total 
disability benefits based on unemployability (TDIU) and 
entitlement to service connection for diabetes as secondary 
to service connected low back strain are referred to the RO 
for appropriate action.


FINDINGS OF FACT

The veteran's low back disability has been objectively 
manifested by no more than moderate limitation of motion as 
demonstrated by forward flexion of 60 degrees with pain 
beginning at 45 degrees, paraspinal tenderness and muscle 
spasm; there are no postural abnormalities and she has non-
incapacitating episodes of intervertebral disc syndrome 
(IVDS) with more than intermittent relief.


CONCLUSION OF LAW
The criteria for an evaluation in excess of 20 percent for 
low back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71A, Diagnostic Codes 5292, 5293, 5295 (2002); 5293 (2002-
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2003 letter, the RO notified the veteran of the 
information and evidence required to substantiate a claim for 
increased evaluation.  This letter informed the veteran that 
a claim for increased evaluation requires evidence that a 
disability has gotten worse.  The June 2003 letter also 
provided the veteran with information regarding VA's duty to 
assist in the development of her claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
evidence in her possession.

The Board finds that the requirements of the duty to notify 
have been satisfied in this case.  Further, with regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant evidence identified 
by the veteran has been obtained and associated with the 
claims file.  The veteran has also been afforded VA 
examinations in conjunction with this claim.  The veteran has 
not identified any relevant outstanding evidence.  
Accordingly, the Board finds that the requirements of the 
duty to assist have been satisfied in this case.

II.  Analysis of Claim

The veteran asserts that the 20 percent rating assigned for 
her disability does not accurately reflect the severity of 
her low back symptoms.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The degree of impairment resulting from 
a disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a 20 percent evaluation for the veteran's 
low back strain pursuant to Diagnostic Code 5295.  The 
diagnostic codes pertinent to back ratings were amended twice 
during the course of the veteran's appeal.  The provisions of 
VA's Schedule for Rating Disabilities pertaining to IVDS were 
revised, effective September 23, 2002, and other amendments 
of the Schedule, addressing disabilities of the spine, were 
revised, effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 26, 2003, lumbosacral strain was rated 
according to Diagnostic Code 5295.  Under Diagnostic Code 
5295, a 20 percent evaluation was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent evaluation was applied for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295 (2002).  A 40 percent 
evaluation was also warranted for severe, recurring attacks 
of IVDS with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).  

Effective September 23, 2002, VA amended the criteria for 
rating IVDS, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, DC 5243 now 
governs ratings of IVDS.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

Effective September 23, 2002, IVDS (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, while a 40 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2006).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating IVDS Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 20 percent rating are: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Diagnostic Code 5243 provides that IVDS (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The incapacitating episode rating scheme set 
forth in Diagnostic Code 5243 is nearly the same as that 
utilized in the 2002 version of Diagnostic Code 5293.

Historically, VA examination in September 2001 diagnosed the 
veteran with mechanical low back pain without radiculopathy.  
An RO rating decision in October 2001 granted service 
connection for residuals of low back strain, and assigned an 
initial 10 percent evaluation.

The veteran filed a claim for an increased rating in May 
2002.  An October 2002 evaluation at Thomas Moore Clinic 
(TMC) reflected her report of 8/10 back pain.  Examination 
noted tenderness to palpation of the paraspinal muscles.  Her 
posture, gait, straight leg raise, reflexes, sensation, 
strength, range of motion (ROM) and Waddell's sign were 
normal.  She was prescribed Naproxen and Flexeril, given a 
referral to back class/school, and to follow-up in 1-3 weeks.

VA examination in December 2002 reflected her complaint of a 
dull lower back ache with a 5/10 intensity.  She had 
incapacitating flare-ups of back pain four to five times per 
month lasting six to seven hours in duration.  She denied 
numbness and loss of bowel or bladder function.  She could 
walk up to 1/2 mile and perform all activities of daily living.  
She was unemployed due to back pain, and could not obtain 
employment in a job lifting greater than 20 pounds without 
back pain.  Physical inspection of the spine was within 
normal limits.  The lumbar spine demonstrated forward flexion 
to 60 degrees out of 90 degrees, extension to 30 degrees, and 
30 degrees of lateral bending and rotation.  Her flexion was 
decreased 30 degrees due to factors such as pain, fatigue, 
weakness and lack of endurance following repetitive use or 
flare-ups.  Neurologic examination was unremarkable.  X-ray 
examination showed narrowing L5-S1 intervertebral space.  The 
diagnosis was "Mechanical low back pain.  X-ray findings may 
represent disc involvement at L5-S1, however there are no 
signs of disc involvement on physical exam."

An RO rating decision in February 2003 increased the 
evaluation for low back strain to 20 percent disabling 
effective May 29, 2002.

In May 2003, the veteran submitted a statement requesting a 
higher evaluation for her service connected back disability.  
She could not find a job because she was unable to stand for 
more than one hour, she had incapacitating episodes of back 
pain requiring bed rest, and she was no longer able to 
participate in sporting activities.  She was uncomfortable on 
a daily basis and felt older than her age.  She requested a 
50 percent evaluation.

A statement from the veteran's mother, received in July 2003, 
described observing the veteran has having difficulty getting 
around and spending lots of time in bed.  On occasions, she 
assisted in the veteran's care.  An additional statement from 
the veteran's friend had observed the veteran as being very 
limited in the things she could do, being unable to find 
certain jobs, and not participating in sports and activities 
with her friends.

In July 2003, the veteran was seen at TMC due to 9/10 back 
pain.  Her range of motion was abnormal, but posture, gait, 
straight leg raise, reflexes, sensation, strength, and 
Waddell's sign were normal.  She was diagnosed with chronic 
low back pain, and prescribed Ibuprofen and Flexeril.  Her 
duty status was described as "full activity."

The veteran underwent a VA examination in July 2003.  She 
reported a history of onset of back pain during service in 
1999.  She described intermittent back pain with flare-ups 
that, at times, were severe.  She described three to four 
flare-ups per week alleviated by medication, lying supine or 
stretching.  She did not report additional limitation of 
motion during flare-ups.  The pain was precipitated by 
twisting and lifting.  The veteran reported taking anti-
inflammatories and muscle relaxants for pain relief.  She 
reported occasionally using a cane and a back brace.  The 
veteran reported that she had difficulty finding a job that 
she could do without aggravating her lower back.  She 
reported having left leg numbness, but none currently.

On physical examination, the spine was symmetrical on 
physical inspection.  The thoracolumbar spine demonstrated 
forward flexion of 60 degrees.  Pain was noted at 45 degrees 
flexion.  Extension was 20 degrees.  The examiner noted 
tenderness in the central lower lumbar spine region.  The 
examiner noted that there was no spasm or weakness present.  
Left and right lateral bending were both 20 degrees.  The 
examiner noted additional limitation due to pain, fatigue, 
weakness and lack of endurance.  Motor examination and 
reflexes were normal.  The diagnosis was chronic lumbar 
strain with early osteoarthritis documented with the 
narrowing of the L5-S1 disc.

In her notice of disagreement filed in September 2003, the 
veteran reported that her back disability caused problems 
with her marriage, to include conceiving.  She had gained 
weight due to an inability to exercise and, as a result, had 
become borderline diabetic.  She could not find a job due to 
her back disability. 

A September 10, 2003 clinic record from TMC included the 
veteran's report of 9/10 back pain.  Examination showed 
tenderness of the sacrum and coccyx with reduced ROM.  The 
lumbar spine demonstrated 10 degrees of extension and 25 
degrees of lateral rotation and flexion.  It is unclear from 
the examiner notes whether her flexion was limited to "40" 
degrees or "70" degrees.  A September 24, 2003 low back 
evaluation reported that she had constant low back pain that 
was worsened with bending and standing.  An x-ray examination 
had demonstrated degenerative disc disease at L5-S1.  Her 
posture with sitting and standing was good.  She had normal 
lordosis with no lateral shift.  There was no loss of range 
of motion in flexion, extension or side glide.  Repeated 
flexion in standing, sitting and lying, as well as repeated 
extension in lying, had no effect on present pain.  She had 
no motor, sensory, reflex or dural sign abnormalities.  She 
was instructed that therapy had no more to offer her, and for 
her to become more aggressive with stretching.

The veteran underwent another VA examination in January 2004.  
A report of that examination reflects that the veteran 
complained of back pain localized to the low back.  She 
reported that this pain was present intermittently, sometimes 
daily.  The pain was variable at 6/10 to 10/10 three to four 
times per week and lasting 6 to 7 hours in duration.  She 
reported taking ibuprofen, muscle relaxants and physical 
therapy for treatment.  The veteran reported that the pain 
was worse with movement, activity and with lifting.   She 
reported that flare-ups caused limitation of movement when 
walking.  The veteran reported that her back pain was 
relieved by medication and rest and that she occasionally 
used a back brace.   

The examiner noted thoracolumbar forward flexion to 70 
degrees with pain between 50 and 70 degrees, extension to 20 
degrees with pain from 20 degrees, lateral flexion to 25 
degrees bilaterally with pain at 25 degrees, and rotation 
bilaterally to 30 degrees.  The examiner observed some 
discomfort in the lower lumbar spine area around the 
paraspinal region and some muscle spasm.  Addressing the 
DeLuca factors, the examiner noted that there was limited 
walking, standing, weightbearing and weightlifting. The 
examiner noted normal findings on neurological examination.  
A report of a lumbosacral spine x-ray performed during the 
examination revealed no fracture, dislocation or disc joint 
narrowing of the lumbosacral spine.

Taking into account all of the relevant evidence, the Board 
finds that a rating in excess of 20 percent for the veteran's 
service-connected low back strain is not warranted under any 
of the applicable rating criteria.  

First, the Board must consider the applicable rating criteria 
in effect prior to September 26, 2003.  Under Diagnostic Code 
5292, used to rate limitation of motion of the lumbar spine 
prior to September 26, 2003, the next highest evaluation of 
40 percent may only be applied when there is evidence of 
severe limitation of motion of the lumbar spine.  The 
evidence of record demonstrates no more than moderate 
limitation of motion as demonstrated by forward flexion of 60 
degrees with pain beginning at 45 degrees, paraspinal 
tenderness and muscle spasm.  Other examinations of record in 
the clinical settings show greater range of lumbar spine 
motion, although there is some question as to the degree of 
motion finding on September 10, 2003 was reported as "40" 
or "70" degrees.  An evaluation two weeks later showed full 
range of motion.  When considering the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
veteran's range of motion loss of the lumbar spine is no more 
than moderate in degree.  Notably, the clinical evaluation by 
her non-VA clinician in September 2003 found no additional 
functional impairment with repetitive use.


The Board has also considered whether a higher evaluation may 
be awarded under the rating criteria of Diagnostic Code 5295.  
An evaluation in excess of 20 percent under Diagnostic Code 
5295 requires evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Diagnostic Code 5295 (2002).  There is no objective evidence 
of such manifestations in this case.  

To the extent that the IVDS provisions apply, the veteran has 
provided an inconsistent history with regard to the level of 
intensity of her flare-ups of disability.  There are no 
clinical signs of IVDS as reported by examiners.  The veteran 
herself does not report any neurologic or sensory deficits.  
Her reports of flare-ups were reported more than intermittent 
on VA examinations in July 2003 and January 2004.  The lay 
and medical evidence establishes more than intermittent 
relief of IVDS symptoms.

The Board also finds that there is no basis for a rating in 
excess of 20 percent under the rating criteria in effect 
since September 26, 2003.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for a 30 percent 
rating when forward flexion of the cervical spine is 15 
degrees or less or there is favorable ankylosis of the entire 
cervical spine.  A 40 percent rating may be awarded when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or when there is favorable ankylosis of the entire 
thoracolumbar spine.  The medical evidence in this case does 
not contain any findings that would show forward flexion of 
the thoracolumbar spine of 30 degrees or less even when 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
There is no ankylosis.

The Board has also considered the applicability of Diagnostic 
Code 5243 and has determined that a rating under that 
diagnostic code is not appropriate.  There are no neurologic 
impairments.  The veteran has claimed incapacitating episodes 
requiring bedrest.  The regulation, however, requires that 
bed rest be prescribed by a physician.  There are no such 
instances in this case.  Notably, a July 2003 TMC evaluation, 
wherein the veteran reported 9/10 back pain, described the 
veteran's status as "full activity."  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that veteran's low back disability has 
been objectively manifested by no more than moderate 
limitation of motion as demonstrated by forward flexion of 60 
degrees with pain beginning at 45 degrees, paraspinal 
tenderness and muscle spasm; there are no postural 
abnormalities and she has non-incapacitating episodes of IVDS 
with more than intermittent relief.  In so deciding, the 
Board has considered the veteran and her lay witnesses as 
competent to describe her outward physical manifestations and 
limitations.  However, the clinical findings from trained, 
competent VA and non-VA examiners hold more probative weight 
as to the objective medical findings in this case.  The 
doctrine of the benefit of the doubt is not for application.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2006).  In this case, the veteran alleges that her 
low back strain renders her unable to work.  The Board has 
inferred a claim for total rating based on individual 
unemployability due to service-connected disability (TDIU) 
has referred that claim to the RO for development.  
Nonetheless, the veteran has not required any hospitalized 
treatment for her disability nor are any findings present 
that are not reflected in her 20 percent schedular rating.

For the foregoing reasons, the Board concludes that a rating 
in excess of 20 percent for the veteran's low back strain is 
not warranted and the claim must be denied.  




ORDER

A rating in excess of 20 percent for low back strain is 
denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


